Title: To George Washington from Brigadier General Samuel Holden Parsons, 16 April 1779
From: Parsons, Samuel Holden
To: Washington, George



Dr General
Camp at Redding [Conn.] 16th Apl 1779

An Officer sent to Long Island returnd the 14th and informs the Enemy’s Troops at the East End of the Island have their Baggage pack’d Up, and that One Regiment have marchd Westward by the South Road. That a Packett has lately arriv’d in New York from England, and tis reported that the Ships in the Sound are orderd to New York. He says there are very few Troops on Lloyd’s Neck and about Thirty Wood Cutters on the Opposite (Eaton’s) Neck. if any Inteligence is gaind from that Quarter I shall take the earliest Opportunity of transmitting it.
Many Officers of this Divison are applying for Discharges; I am at a Loss whither I have Right to give a Discharge to any Officer; I would beg your Excellency’s Directions in the Matter. I am with the greatest Respect yr Excellency’s Obedt Servt
Saml H. Parsons
